internal_revenue_service number release date index number ---------------------------------------------- --------------- -------------------- ----------------------------------------- in re --------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-115921-04 date date --------------- --------------------------- ----------------------------------- legend parent ----------------------------------------------------------- sub1 ----------------------------------------------------------- acquiring parent acquiring ------------------------------------------------------------------------------------------------ founder state a state b a b industry a ---------------------------------- ----------------------- -------------- ------------- ----- --- industry b --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------ --------------------------------------------------------------------------------- ------------------------------------------------------------------------ industryc ------------------------------------------------- plr-115921-04 industryc1 businessa ------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------------------------ ---------------------- -------------------------- -------------------------- -------------------------- datea dateb datec dated datee --------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------------- datef ----------------------------------------------------------------------------------------------------- manager ------------------------------------------------------------------------------- -------------------------------------------------------------------------------- -------------------- this letter responds to a letter dated date requesting rulings parent a state a corporation is the common parent of an affiliated_group of dear ----- ----------- concerning the federal_income_tax consequences of a proposed transaction the information provided in that letter and later correspondence is summarized below corporations parent group parent a diversified company directly and or indirectly through its subsidiaries does business in industrya industryb and industryc industryc1 one aspect of industryc is conducted directly and indirectly by parent the outstanding_stock in parent is mainly held directly or indirectly by descendants of founder and by current and former employees the stock in parent is not publicly traded operation of businessa sub1 is a wholly owned subsidiary of parent parent a state a company sub1 a state b corporation has been directly engaged in industryc1 through its acquiring is a state a company all the stock in acquiring is held by acquiring plr-115921-04 for several years parent has believed that industryc1 is not a good strategic fit with parent group accordingly parent group has been and continues to be engaged in the disposition of various industryc1 assets the present transaction is being undertaken in order to dispose_of industryc1 assets by selling sub1’s businessa and to distribute proceeds from this sale of businessa to certain shareholders of parent in this regard the following steps steps have been taken or are proposed i on datea an agreement was entered into and modified on date b pursuant to this modified agreement agreement between sub1 and acquiring and acquiring parent sub1 agreed to sell its businessa to acquiring in exchange for an immediate cash payment of approximately dollar_figurea million sales proceeds cash plus the right to cash remaining at the termination of a dollar_figureb million escrow account escrow account and for the assumption by acquiring of various businessa liabilities ii iii iv v on date c in accord with the agreement sub1 sold businessa to acquiring the businessa assets sold included manufacturing assets used exclusively by businessa as well as the right to use certain technology methods systems know-how and or similar items also used by parent group in other businesses transferred intellectual_property shortly after its receipt the sales proceeds cash was invested by parent group on a temporary basis in a segregated account segregated account in order to preserve the funds received subsequently on termination of the escrow account the cash in the segregated account was increased very slightly by the addition to it of the small amount of cash remaining in the escrow account the total amount of cash placed in the segregated account the sales proceeds cash plus the cash from the escrow account was approximately dollar_figurea million a portion of this cash has now been used to pay expenses and or taxes related to the sale and a portion has been returned to acquiring as a purchase_price_adjustment pursuant to the terms of the agreement on or before dated parent will liquidate sub1 in a transaction that for federal_income_tax purposes will result in parent acquiring all the assets and liabilities of sub1 it is anticipated that this liquidation of sub1 will be accomplished by having sub1 convert into or merge into a limited_liability_company wholly owned by parent on or before dated parent will adopt a plan of partial_liquidation plan calling for parent to distribute to its shareholders all of the net_proceeds from the sale of businessa the total_distribution in redemption of outstanding shares of parent stock the amount to be distributed includes all of the cash placed in the segregated account both initially and on transactions a plr-115921-04 termination of the escrow account less any amount_paid for expenses and taxes incurred in the transaction and less any loss on the temporary investment of the proceeds in the segregated account vi prior to datee parent’s shareholders probably only the common shareholders will be given an opportunity to choose the election whether to participate in the distribution vii on datee pursuant to the plan parent will distribute the total_distribution in redemption of shares of its stock to its shareholders in accord with the terms of the election it is anticipated that this distribution will be non-pro rata among the shareholders viii on datef it is possible but not currently planned that a further distribution may be made from parent to its shareholders such a distribution would be made if it should be concluded by parent that there were any additional assets properly attributable to businessa the following representations have been made in connection with the proposed throughout the period beginning 5-years prior to datec the date of the step ii sale of businessa to acquiring and continuing up until the date of the final distribution in partial_liquidation parent will have continuously and actively conducted within the meaning of sec_1_351-1 of the income_tax regulations various businesses in industriesa b and c throughout this period parent will have been directly engaged through its own activities in industriesa b and c and parent will have directly employed over full-time employees in several of these businesses throughout this period moreover at the time of the final distribution in partial_liquidation steps vii and viii there will be no plan or intent for parent to cease being directly engaged in at least one of these 5-year active businesses with such business employing over full-time employees b parent acquired sub1 and sub1 commenced businessa over years ago sub1 through its own direct activity will have continuously and actively conducted businessa within the meaning of sec_1_355-1 throughout the 5-year period prior to the step ii sale and will have directly employed over full-time employees in businessa throughout this 5-year period c all of the assets of businessa sold by sub1 either i were actively used by businessa throughout the 5-year period ending with date c or ii were replacements of actively used assets these replacement assets plr-115921-04 d e f consisted primarily of fixed assets used in the businessa mill to replace similar fixed assets that had worn out or reached the end of their projected or anticipated useful lives each of the replacement assets when considered together with the asset it replaced was actively used in businessa throughout the 5-year period ending with datec financial information has been submitted indicating that each of several of parent’s directly operated businesses as well as businessa while operated by sub1 had income and expenses indicative of business activity in every year in the period beginning 5-years prior to datec up until the present or for businessa up until datec the date businessa was sold throughout the 5-year period prior to datec sub1 carried on the activities of businessa for the purpose of earning income or profit from businessa sub1’s businessa activities included every step in the process of earning income or profit sub1 in large part operated independently of parent and the other companies in parent group only one of sub1’s directors was also a director of parent in addition none of the principal operating officers of sub1 was either a principal operating officer or director of parent businessa’s operations were managed by manager whose primary responsibility was the operation of businessa manager was located on- site at the businessa manufacturing_facility which facility is located in a different state than the location of parent’s headquarters manager reported to the parent vice-president in charge of industryc1 however day-to-day management decisions for businessa were generally made by manager independently without consulting anyone at parent or in parent group other than consulting other employees of businessa the management decisions generally made by manager alone or with input only from employees of businessa include determining product mix overseeing raw material procurement and all businessa personnel matters all of the businessa employees worked solely for businessa except for a few employees involved in back-office support all or almost all of the businessa employees represented by a union were represented by a union different than that representing other parent group employees in industryc1 and there have been no assertions that businessa is part of the same enterprise under section a of the national labor relations act as any of parent group’s other industryc1 businesses businessa had different suppliers and customers than other industryc1 businesses conducted by parent group the businessa product has specifications that make it uniquely suited to the needs of its present customers and these specifications significantly differentiate the businessa product from the product produced by other businesses of the plr-115921-04 parent group businessa had its own manufacturing_facility plant equipment trucks and office equipment businessa was responsible for billing its customers and paying its own expenses the businessa books records and accounts though to some extent maintained on parent group’s overall record system were at all times kept as separately identifiable accounts and records the transaction through which parent receives the proceeds from the step ii sale the liquidation of sub1 described in step iv will constitute the complete_liquidation of a subsidiary within the meaning of sec_332 of the internal_revenue_code if as anticipated this transaction is accomplished by having sub1 convert into or merge into a single member limited_liability_company with a disregarded_entity status then parent will take no action that would result in sub1 losing disregarded_entity status parent has not acquired and has no plan or intention of acquiring either directly or indirectly i stock in acquiring or acquiring parent or ii any part of the businessa sold to acquiring parent has no intention for any member of parent group to reenter businessa in addition it is not anticipated that there would be any expansion of activities in industryc1 parent has no plan or intention to completely liquidate shareholders are receiving nothing in the transaction except cash none of the cash proceeds from the step ii sale has been used in any manner by parent group except for the step iii placement of the sales proceeds cash and the cash left from the escrow account into the segregated account the segregated account assets at all times will have been invested in nothing other than savings accounts money market certificates certificates of deposit and similar limited-risk short-term investments similarly none of the cash in the escrow account was used in any manner except for paying liabilities associated with businessa or for investment in the same type of assets as the segregated account the sales proceeds cash and the cash received from the escrow account are proceeds from the sale of business_assets that were actively used in businessa none of the amount distributed in partial_liquidation is or is attributable to any of the following i a reserve for expansion ii a mere business decline ii a mere decrease in working_capital or in the need for working_capital iv a business operated at a loss or v any member of parent group entering into a noncompete agreement with g h i j k l m plr-115921-04 n o p q r s t u acquiring or any related_entity none of the amount being distributed is proceeds from the sale of assets that were idle passive or investment_assets the step vii distribution and any step viii distribution will be consummated during the taxable_year in which the plan of partial_liquidation is first adopted or in the succeeding taxable_year the distribution in partial_liquidation will consist of all of the net_proceeds from the termination of businessa that is the entire amount received from acquiring for businessa plus any other assets properly attributable to businessa less i cash used to pay liabilities properly attributable to businessa ii taxes and expenses of parent group attributable to the sale of businessa to acquiring iii taxes and expenses of parent group incident to the proposed distribution in partial_liquidation and iv any loss of the proceeds as a result of being temporarily invested while placed in segregated account or while placed in escrow account there will have been no unreasonable delay in making the distributions in partial_liquidation the time between the step ii sale and the step vii distributions and any step viii distributions represents the period reasonably necessary for parent group to make informed decisions to obtain legal guidance and governmental rulings to make appraisals and or cost and liability determinations and to take other actions such that the transaction proceeds in an orderly and businesslike manner the amount of cash distributed by parent to each shareholder will in each instance be approximately equal to the fair_market_value of the stock surrendered by such shareholder in exchange therefor there are no declared but unpaid dividends on the stock being redeemed by parent none of the shareholders will repay to parent group or reinvest in parent group any of the amount distributed in partial_liquidation none of the amounts distributed by parent to its shareholders in the transactions will be received by a shareholder as a debtor creditor employee or in any capacity other than that of a parent shareholder the present transactions -- the step ii sale and the step vii and possible step viii distributions in partial_liquidation - are not a step in a larger integrated transaction other corporate restructuring activities including other possible sales of industryc1 businesses are being conducted independently of the present sale and distributions based solely on the information submitted and on the representations set forth plr-115921-04 above and provided that step iv the transaction through which assets of sub1 or the proceeds from the sale of such assets are transferred to parent qualifies as a sec_332 liquidation and provided further that as a result of this liquidation parent succeeds to the items of sub1 described in sec_381 we hold as follows the rulings that follow deal with the question whether distributions of cash by parent to its shareholders constitute redemptions in partial_liquidation treated as exchanges under subsection of sec_302 these rulings do not deal with the question whether these distributions constitute redemptions under subsections or of sec_302 subsections and are not mutually exclusive so that some distributions may qualify under more than one subsection also any distributions that fail to qualify under subsection may nonetheless qualify under one or more of subsections or moreover these rulings deal only with businessa assets or the proceeds from the sale of businesssa assets and do not deal with any other assets that may have been held by sub1 for purposes of making a sec_302 partial_liquidation determination with regard to the step vii distributions from parent to its shareholders and possible step viii distributions in light of the applicability of sec_332 and sec_381 to parent’s receipt of sub1’s assets including the proceeds from the sale of businessa see representation g above i the separate corporate existence of sub1 will be disregarded and the assets and activities of sub1 will be considered to be those of parent and ii the acquisition of businessa by acquiring will be viewed as a transfer of the assets and activities of businessa from parent to acquiring rev_rul 1977_2_cb_107 dealing with distributions in partial_liquidation under sec_346 and b the predecessor of present sec_302 and e to the extent the dollar_figureb million placed in the escrow account is working_capital of businessa or otherwise properly allocable to businessa it has to be taken into account in determining whether the transaction meets the sec_302 requirement for termination of a business that the entire business and or the entire net_proceeds from the sale of the business be distributed sec_1_346-1 thus this entire amount of dollar_figureb million assuming it is all proceeds from the sale of businessa must be distributed by parent to its shareholders except to the extent this escrow amount has been used to pay i businessa liabilities ii expenses from the sale of businessa and iii expenses of the distribution the amount that must be distributed can not be decreased by any liabilities of sub1 unrelated to businessa plr-115921-04 the placement of sales proceeds cash and the cash from the escrow account in segregated account in step iii with such cash being invested in limited risk assets all as described above will not change the identity or character of the money so invested for purposes of the distributions in partial_liquidation these temporary investments will not prevent this cash from being considered the proceeds received by parent from the step ii sale the proposed distributions of the cash in the segregated account by parent to certain of its shareholders in redemption of some or all of the parent stock held by such shareholders pursuant to the plan as described above will be treated as distributions in partial_liquidation under sec_302 and sec_302 to the extent provided in rulings and below the distributions from parent to its shareholders referred to in ruling above will be treated as exchanges under sec_302 provided that each of the three following conditions applies i the redeemed shareholder is not a corporation ii the cash distributed is the proceeds from the sale of operating_assets operating asset proceeds and iii the distribution occurs within the taxable_year of parent in which the plan is adopted or within the succeeding taxable_year for purposes of this ruling in determining whether the redeemed shareholder is a corporation any parent stock held by a_trust or certain other pass-through entities will be treated as if it were actually held by the beneficiaries of the trust or other entity in addition for purposes of this ruling the term corporation does not include individuals but generally does include c corporations and similar entities and the term operating asset proceeds includes that portion of the cash that was received with regard to sub1's businessa business operations including an appropriate amount of working_capital but does not include any amount that was received with regard to a reserve for expansion investment_assets or working_capital in excess of that reasonably needed for business operations moreover the amount received with regard to businessa’s business operations does not include any amount received with regard to any transferred intellectual_property transferred from sub1 to acquiring see step ii unless the transferred intellectual_property was held by sub1 as a businessa asset and was used in businesa’s business operations furthermore in determining whether the distribution is made within the requisite time period it should be noted that the date of adoption of a plan_of_liquidation may in some circumstances be the date of a prior informal plan rather than the date of formal plan adoption the maximum amount that will be considered to be distributed in partial_liquidation is the amount of sales proceeds cash plus the cash from the plr-115921-04 escrow account to the extent these items were received with regard to the business operations of sub1's businessa with this maximum amount being decreased by all properly attributable liabilities and expenses this maximum amount does not include any amount attributable to activities or assets of parent group such as the transferred intellectual_property if such assets did not belong to businessa moreover the partial_liquidation does not include any earned or accrued investment earnings or gains resulting from any investment of the sales proceeds cash or the escrow cash the properly attributable liabilities and expenses which must be deducted from the amount that may be distributed in partial_liquidation include all of parent group’s liabilities and expenses including taxes arising from the sale of the businessa assets and all of parent group’s liabilities and expenses including taxes arising from the distribution of the proceeds to parent’s shareholders furthermore there also must be deducted from the amount distributable in partial_liquidation any expenses with regard to or any current or accrued losses on any investment of the sales proceeds cash and the escrow cash including the temporary investment in segregated account and any such investment losses may not be offset by investment gains see revrul_60_262 1960_2_cb_115 revrul_71_250 1971_1_cb_112 revrul_76_279 1976_2_cb_99 revrul_76_289 1976_2_cb_100 any amount distributed to the shareholders that is not considered to be distributed in partial_liquidation in accordance with the above rulings or that otherwise fails to constitute a distribution in partial_liquidation under sec_302 may nonetheless constitute a distribution in redemption under sec_302 or that will be treated as in full payment for the stock redeemed under sec_302 or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 for each of the shareholders the amount of the distribution received by the shareholder that constitutes a distribution in partial_liquidation under sec_302 will be treated as received by the shareholder as full payment in exchange for the shares of stock redeemed by such shareholder as provided by sec_302 gain_or_loss will be recognized by the shareholder to the extent of the difference between the amount received in the partial_liquidation distribution and the adjusted bases of the shares of stock surrendered in exchange therefor provided that the redeemed stock constitutes a capital_asset in the hands of the exchanging shareholder the gain_or_loss will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code plr-115921-04 no gain_or_loss will be recognized to parent on the distribution to its shareholders of cash this ruling letter is directed only to the taxpayer who requested it section no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not directly covered by the above rulings in particular no opinion is expressed as to whether the transferred intellectual_property was property of businessa and if not property of businessa the proper federal tax treatment of any transfer of this property or the right to use this property to acquiring k of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer involved for the taxable_year or years in which the transactions covered by this ruling letter are consummated representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for the ruling verification of the factual information representations and other data may be required as part of the audit process the rulings contained in this letter are predicated upon the facts and sincerely _marlene oppenheim __ marlene oppenheim senior counsel branch office of associate chief_counsel corporate cc-
